Appeal from a judgment of the Niagara County Court (Sara S. Farkas, J.), rendered June 10, 2014. The judgment convicted defendant, upon his plea of guilty, of attempted robbery in the first degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him upon his plea of guilty of attempted robbery in the first degree (Penal Law §§ 110.00, 160.15 [3]), we reject defendant’s contention that the waiver of the right to appeal is not valid (see generally People v Lopez, 6 NY3d 248, 256 [2006]). Contrary to defendant’s further contention, the sentence is not illegal, and *1611the valid waiver of the right to appeal encompasses his contention that the sentence is unduly harsh and severe (see generally id. at 255-256).
Present—Carni, J.P., Lindley, DeJoseph, Nemoyer and Troutman, JJ.